DisseNTING Opinion by
Judge Craig:
We cannot overlook the point that Pa. Const, art. Y, §10 (c), as adopted by the citizens of the Commonwealth to invest the Supreme Court with the power of governance over the conduct of all courts, concludes by stating:
All laws shall be suspended to the extent that they are inconsistent with rules prescribed under these provisions.
That sentence makes clear that legislation relating to judges, as part of the class of all public officials, is not barred except as it may conflict with judicial rules of conduct.
The financial disclosure provisions of the Ethics Act do not conflict with the provisions of the Code of Judicial Conduct which require judges to eschew conflicts of interest. The financial disclosure provisions of the statute implement the judicial canons in a consistent way. Public disclosure of judges’ interests would serve to inform legal counsel, who have the duty and right to move for the disqualification of judges where appropriate.
Most judges are conscientious about preventing conflicts of interest, as are most other public officers and employees. A law which requires foreclosure by legislators, who act collectively, and by administrators, who act ministerially, appropriately may also require like disclosure by judges, who often act individually to make significant decisions affecting personal and property rights.
*170Wajert v. State Ethics Commission, Pa. , 420 A.2d 439 (1980) is distinguishable. Application of the Ethics Act to shut the door of a court against the practice of law therein by an attorney is clearly in conflict with the actual judicial action which explicitly provided for the admission of that very attorney to practice before that court.
However, until the Supreme Court makes express provision for financial disclosure by judges, the Ethics Act disclosure requirement is not inconsistent and therefore is not ousted by the governing provision of the constitution.1

 Of persuasive value, although not binding here, is DuPlantier v. United States, 606 F.2d 654 (5th Cir.1979), cert. den. U.S. , 49 U.S.L.W. 3481 (Dirt. No. 79-1180, filed January 12, 1981). DuPlcmtier, involving the federal statute requiring financial disclosure by federal judges, in addition to agreeing with the majority here that no constitutional right of privacy is violated, also held that the federal statute “does not violate the doctrine of separation of powers” derived from the federal constitution. Du-Plantier, 606 F.2d at 668.
Although we are dealing with the words of the state constitution rather than those of the United States Constitution, the latter notably contains no expression suggesting that consistent laws are saved; the federal constitution merely states that the legislative, executive and judicial powers are “vested”, respectively, in the Congress, President and Supreme Court. U.S. Const. Art. I, §1, Art. II, §1, Art. Ill, §1.